DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 8-15) in the reply filed on 8 April 2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected package, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 24 January 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(a) first paragraph, because the specification, while being enabling for a monoaxially oriented film formed from a monoaxially stretched polyester blend and having the claimed shrinkage properties, does not reasonably provide enablement for a film having the claimed properties wherein the film is formed from any resin material or combination of resins and wherein the film stretched in any manner.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Case law holds that Applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547, (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. The test for undue experimentation as to whether or not all compositions within the scope of claim 1 would have the properties recited in claims 3-10 and 19 is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd.Pat. App. Inter. 1986) and In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1-5 and 8-15, it is believed that undue experimentation would be required because:

a. The breadth of the claims is great since claims 1-5 and 8-15 encompass a vast array of films which may be formed from a nearly infinite number of polymer compositions and layer arrangement wherein the film is formed by any possible method.  As such, the scope of the claims encompasses a vast number of films having any possible combination of layer arrangements, formed by any process, and from an expansive array of possible compositions including those that have to be discovered. 

b. There is little direction or guidance presented for what specific feature(s) are required of the resin material of the claimed film.  While Applicant points to polyesters (both copolyesters and homopolyesters)  and cyclic olefin polymer as being suitable for producing the claimed film, Applicant has not specifically identified what other resin material (of which there are a vast number of possibilities) or combination of resin materials may be used. 

c. The level of predictability in the art is not such that one of ordinary skill in the art would be reasonably apprised of which of the vast number of possible resin material or combination of resin materials can be relied upon to predictably arrive at a film having the claimed properties.  Given that the claimed properties of a film are at least partially dependent on the complicated physical and/or chemical interactions between polymer chains present in the composition of the film, one of ordinary skill in the art would not be reasonably able to predict which resin material(s) or combination of resin materials and film formation condition(s) would result in a film which has the claimed properties.

d. The existence of working examples; while Applicant has provided a limited number of working examples, they only describe films formed from either polyester resin blends comprising a copolyester (Examples 1 and 2) or a blends of two cyclic olefin polymers of unknown monomer composition (Examples 3 and 4).  In the case of the polyester resin blends, a certain amount of amorphous PET content is a common element and yet is not claimed. In the case of the cyclic olefin polymer blend it unclear what feature of the blend results in a film having the claimed properties as the nature of the cyclic olefin polymer is not described.  Thus, the working examples cannot reasonably relied upon by one of ordinary skill in the art to ascertain what is required terms of polymer composition in order to make and use film within the entire scope of the invention as claimed. 
Additionally, it is noted that Applicant’s comparative Example 4 meets the Tg requirements of the claims and is formed and treated in a manner that is the same as or very similar to those of Applicant’s working Examples, however comparative Example 4 still does not meet all the property requirements of the claims.  Thus, comparative Example 4 indicates that even when a film appears to be made according to what Applicant’s specification discloses, it still may not produce a film which meets the limitations of the claims. 

e. The quantity of experimentation necessary would be great since claim 1 does not recite any specific material and/or structural limitations of the film.  There is nearly an infinite number of combinations of resin materials, layer arrangements, and processing conditions that would have to be considered and explored in order for one of ordinary skill in the art to determine which film meet the property limitations of the claims and which do not. 
 
Given these factors, it would require undue experimentation for one of ordinary skill in the art to be able to make and use the invention of the full scope of claims 1-5 and 8-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., JP 2001-200076 (“Tanaka”)(machine translation provided herewith).
Regarding claims 1-4, 8, and 9, Tanaka discloses a uniaxially oriented, heat-shrinkable film formed from a polyester resin composition comprising from 5 to 40 wt% of a polyester resin A and from 60 to 95 wt% of a polyester resin B [0001, 0005, 0006, 000, 0022, 0024]. The film may be stretched at a stretch ratio of from 1.5 to 5.0 times at a temperature of 3 °C or higher than the Tg of the polyester resin composition of the film [0024].  The film is heat treated at a temperature of from 50 to 150 °C [0024].
The polyester resin A has a glass transition temperature in the range of from 35 to 55 °C and is formed in part from a diol/glycol component comprising from 15 to 50 mol% of cyclohexanedimethanol (CHDM) or neopentyl glycol (NPG) in amounts of from 15 to 50 mol% [0006, 0008, 0009]. The polyester resin B has a Tg of from 75 to 120 °C [0006, 0014].  As such, the teachings of Tanaka reasonably encompass (for example) a monoaxially oriented film formed from a polyester blend comprising 30 wt% of a polyester (A) having a Tg of 50 °C and a CHDM or NPG content of 40 mol% and 70 wt% of a polyester resin (B) having a Tg of 120 °C. In this example, the film would have an average Tg value of 94 °C and a CHDM or NPG content of at least 12 mol%. 
Regarding the claimed film, Applicant’s specification discloses that the film may be produced from two or more polyesters wherein the sum of amorphous diol monomers (including NPG and CHDM) is preferably 10 mol% or more (see paragraphs 0037-0038 of Applicant’s specification as filed). Applicant’s specification goes on to disclose forming the forming the claimed film from a polyester resin blend comprising a low Tg polyester resin and a high Tg polyester resin blend in amounts such that the average Tg of the resin blend is between 90 to 120 °C (see paragraph 0043 of Applicant’s specification as filed).
Applicant’s specification further discloses forming the forming the claimed film by stretching an unstretched film at stretch ratio of from 3 to 7 times at a temperature that is the same as the film Tg or higher  (see paragraph 0044 of Applicant’s specification as filed).  The instant specification also discloses subsequently heat setting (i.e. heat treating) the film at a temperature that is between Tg+10 °C and Tg+90 °C (see paragraph 0044 of Applicant’s specification as filed).
As such, the teachings of Tanaka encompass films formed from a composition and by a method which are identical to or substantially identical to the film claimed and disclosed by Applicant in terms of the composition of the film (i.e. a blend of polyester resin), the amount of CHDM and/or NPG in the polyester resins, the Tg of the resin composition, the stretch ratio of the film, and the stretching and heat treatment temperatures.  Thus, while Tanaka does not explicitly disclose the film properties recited in claims 1-4, 8 and 9, since the teachings of Tanaka encompass a film which is identical to or substantially identical to the film claimed and disclosed by Applicant, there is reasonable expectation that the teachings of Tanaka include embodiments which intrinsically meet all of the claimed film property limitations (see MPEP 2112 V).
Regarding claims 5 and 10, as is noted above, Tanaka teaches a film which may be uniaxially (i.e. monoaxially) oriented [0024].
Regarding claims 11-15, Tanaka teaches using the film to produce labels [0001, 0002, 0040].
	
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2013/0150532 to Jheng et al. – discloses a biaxially oriented, heat-shrinkable film formed from a polyester resin blend comprising 55 to 95 wt% of a crystalline polyester and 5 to 45 wt% of an amorphous polyester [abstract, 0005, 0006, 0014, 0015].  The crystalline polyester may be PEN [0009].  The amorphous polyester may be PETG (i.e. a copolymer of terephthalic acid, ethylene glycol, and cyclohexanedimethanol (CHDM)) wherein the CHDM is present in a range of amounts of 20 to 50 mol% based on the total diol/glycol content of the amorphous polyester [0011].

· US 2010/0256309 to Endo et al. – discloses a biaxially oriented, heat-shrinkable film formed from a polyester resin comprising an amorphous diol component in amounts of from 1 to 12 mol% relative to the total monomer content of the polyester [abstract, 0001, 0017-0023].  The polyester resin has a Tg of from 60 to 80 °C [0023]. The film is useful for forming labels [0001]. 

· US 2013/0034673 to Haruta et al. – discloses a biaxially oriented, heat-shrinkable film formed from an ethylene terephthlate-based polyester resin comprising from 3 to 12 mol% of an amorphous monomer component [abstract, 0001, 0008-0014]. The polyester resin has a Tg of from 60 to 80 °C [0025].
The film exhibits a shrinkage of 2% or less in the longitudinal direction when treated with 80 °C glycerin for 10 seconds [0010]. The film is suitable for use in forming labels [0001].

· US 7,572,865 to Itoh et al. – discloses a heat-shrinkable film formed from a polyester resin blend comprising from 10 to 90 wt% of a first polyester (A) and from 10 to 90 wt% of a second polyester (B) (abstract,  col. 2 line 38-col. 3 line 22).  The first polyester (A) is an ethylene terephthalate based polyester which may comprise an additional comonomer such as CDHM (col. 3 lines 37-63).  The second polyester (B) may be, inter alia, PEN (col. 4 lines 5-20).  The film is suitable for forming adhesive labels (col. 10 line 63-col. 11 line 5). 

· US 4,814,426 to Utsumi et al. – discloses a heat-shrinkable film formed from a polyester blend comprising 30 to 100 wt% of a polyester (A) and 0 to 70 wt% of a polyester (B) (abstract).  Polyester (A) is comprises mainly of  terephthalic acid and CHDM and polyester (B) comprises terephthalic acid and/or 2,6-naphthalene dicarboxylic acid together with ethylene glycol and/or 1,4-butylene glycol (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782